McMILLIAN, Circuit Judge,
dissenting, joined by RICHARD S. ARNOLD, Chief Judge.
I respectfully dissent from the denial of the suggestion for rehearing en banc for the reasons set forth in Judge Henley’s dissent. I write to express my fear that the effect of the majority’s Rule 47B per curiam opinion will be to encourage Arkansas prison officials to disregard twenty-five years of litigation concerning unconstitutional conditions of confinement in the prison system. In particular, I am concerned that the opinion will encourage officials to abandon integration and make cell assignments solely on the basis of an inmate’s personal preference, rather than on the basis of legitimate security concerns.